DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Amendment filed July 01, 2022 has been entered.  Claims 2-5, and 9-12 have been amended.  Claims 1, 6-8, and 14-15 has been canceled.  Claims 2-5, and 9-13 remain pending in the application. 

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2022 has been entered.

Allowable Subject Matter

4.	Claims 2-5, and 9-13 are allowed.

The following is an examiner's statement of reasons for allowance: 

	Regarding independent claim 9 , the prior art of record fails to teach or suggest an audio system comprising:
		mixer including: 
			a first processor; and 
			a first network interface connectable to a network, through which an audio signal is output; and 
		an audio device comprising:
			a speaker unit connected to the amplifier; and
			a detection circuit that detects a current value and a voltage value output from the amplifier, 
	wherein the second processor is further configured to: 
		obtain the current value and the voltage value detected by the detection circuit; and 
		send, via the second network interface, the obtained current and voltage values to the mixer, and 
	wherein the first processor is configured to: 
		receive from the audio device, via the first network interface, the detected current and voltage values sent by the audio device; 
		analyze frequency characteristics of impedance of the received current and voltage values for occurrence of a resonant frequency having a steep peak characteristic to predict a possibility of a problem occurring in the speaker unit; and 
		change at least one parameter associated with the audio signal to be transmitted to the audio device in a case where an analysis result indicates that the frequency characteristics of impedance includes a steep peak characteristic, 
	in combination with other limitations, as specified in the independent claim 9. 

	Claims 2-5 are allowed by virtue of their dependency from claim 9.
	
	Regarding independent claim 10, the prior art of record fails to teach or suggest 
a controlling method for an audio system including a mixer including a first network interface, and an audio device including a second network interface, a detection circuit, an amplifier, and a speaker connectable to the amplifier, the method comprising:
		amplifying, using the amplifier, the output processed audio signal; 
		detecting, using the detection circuit, a current value and a voltage value output from the amplifier; 
		obtaining the detected current value and the detected voltage value and sending, via the second network interface, the obtained detected current and voltage values to the mixer; 
		receiving from the audio device, via the first network interface, the detected current value and the voltage value; 
		analyzing frequency characteristics of impedance of the received current and voltage values for occurrence of a resonant frequency having a steep peak characteristic to predict a possibility of a problem occurring in the audio speaker unit; and 
		changing at least one parameter associated with the audio signal to be transmitted to the audio device in a case where an analysis result indicates that the frequency characteristics of impedance includes a steep peak characteristic, 
	in combination with other limitations, as specified in the independent claim 10.

	Claims 11-13 are allowed by virtue of their dependency from claim 10.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
	   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654